DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are pending in the current application.
	Claim 9 is amended as filed on 10/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claims 1, 9, and 17 contain the limitation “wherein the accumulating map is associated with an eviction policy for determining when a record in the accumulating map is aggregated into a higher level record in the accumulating map”.  The specification does not define a higher level, but does mention in paragraph 0066 that “some information may be lost from the accumulating map (through loss of some granularity), but by least importance as defined by the combination of attributes in the string (by removing a lower level but keeping a higher level of information in the string).”  Thus, it is unclear as to what specifically the higher level refers.  Is the higher level referring to the importance based on a desired attribute?  Is the higher level referring to the importance based on the physical or logical position on the map (representing time spent on the map)?  For examination purposes, the limitation will be treated as if the position interpretation is accurate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/581,637 (reference application), hereinafter 637.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1, 9, and 17, 637 taught a computer-implemented method for aggregating network traffic statistics in a communication network (claim 1, lines 1-3), the method comprising: determining a classification category associated with determining a plurality of network flow strings that are transmitted from the network 
Likewise, claims 2-8, 10-16, and 18-20 are also rejected, at least, based on their respective dependencies on claims 1, 9, and 17.  Furthermore, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (Pre-Grant Publication No. US 2016/0357587 A1), hereinafter Yadav, in view of Frey et al. (Pre-Grant Publication No. US 2014/0086069 A1), hereinafter Frey, and in further view of Paster (Pre-Grant Publication No. US 2010/0088670 A1).

2.	With respect to claims 9, 1, and 17, Yadav taught a computer-implemented method for aggregating network traffic statistics in a communication network (0100, lines 1-9, where the aggregated data is the network traffic data of figure 7 and the collector is the appliance), the method comprising: determining a plurality of network flow reports that are transmitted from the network appliance or received at the network appliance (0100, where the flows can be seen); extracting a network metric of the plurality of network flow strings (0036, lines 1-4, where the analyzing includes the parsing); aggregating values associated with the network metric over the plurality of network flow strings (0100, lines 1-9, where the data is aggregated); generating an accumulating map, wherein the accumulating map comprises the values associated 
	However, Yadav did not explicitly state wherein the accumulating map is associated with an eviction policy for determining when a record in the accumulating map is aggregated into a higher level record in the accumulating map; when a new network flow is received, invoking the eviction policy on the new network flow, wherein the eviction policy removes at least one of the plurality of network flows from the accumulating map.  On the other hand, Frey did teach that the reports wherein the accumulating map is associated with an eviction policy for determining when a record in the accumulating map is aggregated into a higher level record in the accumulating map (0043-0044, where the frequent traffic is higher level traffic); when a new network flow is received, invoking the eviction policy on the new network flow, wherein the eviction policy removes at least one of the plurality of network flow strings from the accumulating map (0044).  Both of the systems of Yadav and Frey are directed towards managing network flow data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Yadav, to utilize the eviction policy of Frey, in order to ensure that the system does not overload it’s memory buffers.  


3.	As for claims 2, 10, and 18, they are rejected on the same basis as claims 1, 9, and 17 (respectively).  In addition, Frey taught wherein the values associated with the aggregated network metric in the accumulating map are stored in a plurality of bins associated with numeric ranges (figure 5, where the bins can be seen and the numeric ranges is the data values stored in the bins under broadest reasonable interpretation). 

4.	As for claims 3, 11, and 19, they are rejected on the same basis as claims 2, 10, and 18 (respectively).  In addition, Frey taught wherein the eviction policy removes the at least one of the plurality of network flow strings from a lowest value bin of the plurality of bins (0044, where the least frequently used bins represents the lowest value).

5.	As for claims 4, 12, and 20, they are rejected on the same basis as claims 1, 9, and 17 (respectively).  In addition, Frey taught wherein the accumulating map comprises an eviction log for collected information in excess of a target number of 

6.	As for claims 5 and 13, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Yadav taught wherein the network metric is a packet count, byte count, timestamp, or traffic type (figure 7, where this, at least, teaches the timestamp limitation).

7.	As for claims 6 and 14, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Yadav taught wherein the accumulating map is transmitted to the network information collector on a predetermined periodic basis (0070, lines 23-25).

8.	As for claims 7 and 15, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Yadav taught wherein the accumulating map is transmitted to the network information collector on an activation of a condition (0038, where reporting “each and every flow they observe” is the condition of receiving a flow).

9.	As for claims 8 and 16, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Yadav taught upon transmitting the accumulating map to the network information collector, generate a second accumulating map (0100, where the multiple reports generated includes the second report) associated with the eviction policy (Frey: 0043).
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.

10.	The applicant argues on pages 6-7 that “Applicant respectfully disagrees that this claim feature is indefinite. For example, as illustrated in FIG. 5B, there are two entries with the same domain and computer (e.g., “/sampledomain1/computer1”), but different port numbers (“port1” and “port2”). The data from these entries can be combined by keeping the domain and computer in the string, but removing the port numbers. In this way, two or more records in the accumulating map with
common flow attributes can be aggregated into one record by removing the uncommon attributes from the record. The bytes received and packets received for the new condensed record is an aggregation of the previous separate records. FIG. 5B is provided for reference” and “In this illustration, the domain and computer (e.g., “/sampledomain1/computer1”) are a higher level than the port numbers (“port1” and “port2”) with bytes received (“101765” and “85001”) before the eviction. These values can be aggregated (“186766”) into a higher level corresponding with only the domain and computer, but removing the port number (e.g., “/sampledomain1/computer1”) after the eviction.”
	The arguments above provide an explication (i.e. a specific illustration) of how the term a higher level could be used during the eviction policy.  However, neither the claims or the description in the specification limit the term to the applicant’s argued 

11.	The applicant argues on page 11 with respect to the flow string data that “this data appears to be collected without being processed in the same manner as recited in the claim features. For example, none of the data in Paster is described as a “string” but rather mere “data points.” These data points can be in any format without correlating to a string. Indeed, several data formats are available that are not strings. Also, there are no portions of the data that appear to correspond with a “network metric” that is “extracted” from the data. Instead, the data is transmitted in a conformed “recognizable format” via an API. Paster, paragraph 87. This can leave room in Paster for placing the data automatically into a memory device without extracting a “network metric” from each of the plurality of network flow strings. As such, the cited references fail to teach or suggest, at least, “determine a plurality of network flow strings that are transmitted from the network appliance or received at the network appliance; [and] extract a network metric of the plurality of network flow strings.””
	However, 1) Paster was only utilized to describe that flow data could be string data (0087).  The other elements, such as the network appliance (and etc.), was previously shown by Yadav in, at least, 0100.  2)  The Paster reference indeed teaches that network flow data can be string data.  For example, the specification talks about collecting network flow data throughout its disclosure (see 0076 for example), and the cited 0087 explicitly states that the data can be string data and can be used for string 

12.	The applicant argues on page 12 that “claim 1 recites “generating an accumulating map, wherein the accumulating map comprises the values associated with the aggregated network metric,” which uses the term “accumulating map” as a noun of being something that is being generated. Yadav does not generate an “accumulating map” because it only describing mapping in the verb sense. As such, the cited references also fail to teach or suggest, at least, “generate an accumulating map, wherein the accumulating map comprises the values associated with the aggregated network metric.””
	However, the claim only requires that an accumulating map is generated.  The cited portions of Yadav (0100), explicitly claims the mapping, which implicitly teaches generating a map under broadest reasonable interpretation.  If the applicant wishes to claim a particular type of map (such as one that is displayed to a user for example) then it should be reflected in the claims (as well as ensuring that the appropriate support exits in the applicant’s disclosure).

13.	The applicant argues on pages 12-13 that “assuming arguendo that the accumulating map was equated to the report in Yadav, the devices in Yadav would achieve nothing for the device that generates the report in Yadav to receive the same report in return.  As such, the cited references fail to implicitly teach or suggest this feature of claim 1 as well.”
	However, the cited portion (0100) explicitly states that the report can be generated from the aggregated data and forwarded to a router, which is a network applicance.  Thus, the limitations are taught.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452